El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
El demandado, Eduardo Urrutia,. como Márshal de la Corte de Distrito de San Juan, estaba a punto de vender en ejecución de sentencia una participación social, cuando, como se alega en la petición de mandamus, una tercera persona alegó prioridad. El importe de la reclamación original era $1,868.57, más intereses, y el márshal, así se alega, informó al agente del demandante original que, haciendo uso de su discreción, aceptaría una fianza de $5,000 para exo-nerar la participación social que se trataba de ejecutar. Según se alega además, la participación que se iba a eje-cutar, de conformidad con el contrato de sociedad celebrado anteriormente, ascendía a $23,000.
La corte de distrito, después de radicarse una contes-tación, pero aparentemente sin otra prueba que las alegacio-nes, dictó sentencia a favor del demandado. No estamos seguros de que no se presentara prueba, en vista de que la *688corte Rabia de la declaración del mársbal, pero no se ba in-corporado prueba a los autos.
La teoría del mársbal era que él tenía discreción para lijar la fianza en una cantidad más que suficiente para cu-brir la reclamación del demandante. De la contestación se desprendía que el contrato de sociedad babía sido celebrado algún tiempo antes y que babía otros embargos u órdenes de ejecución contra la misma participación. Igualmente, que era discrecional por parte del mársbal fijar el importe de la fianza. Este último tasó la participación en $2,500 y lijó la fianza en $5,000. La teoría de la apelante era que una vez que se demostrara que la participación ascendía a $23,000, la presunción era que continuaba .valiendo eso; que de conformidad con la ley el mársbal estaba obligado a fijar-una fianza por el doble del importe de la participación, o sea, por $46,000.
La corte resolvió que antes de poderse llevar al mársbal a los tribunales mediante el procedimiento de mandamus, era necesario que se le requiriera; que efeetiva¡mente ál mársbal competía fijar el valor, y en ausencia de prueba en contrario la actuación del mársbal se presumía correcta; y que el mársbal tenía una discreción que no podía ser contro-lada por mandamus. Asumiendo que todas estas cuestiones fueron debidamente presentadas, somos de opinión que la corte en general estaba en lo cierto. La reserva que hace-mos es que el mandamus no procedía en absoluto y que por tanto no estaba envuelta ninguna verdadera cuestión de dis-creción vel non. Dudamos que la presunción de continuidad sea aplicable a. una participación social, sujeta a cambio como está.
Esta es una petición de mandamus en que se solicitaba se ordenara al mársbal que se abstuviera de suspender una venta en pública subasta a menos que se exigiera una fianza por el doble del importe de la participación que se iba a ejecutar. En cuanto a su forma, por lo menos, no se soli-cita ninguna orden específica dirigida al mársbal para que *689haga algo. Según indicó la corte, no hubo prueba de que alguien ya hubiese ofrecido una fianza. Quizá el márshal podía proseguir con la venta en pública subasta. El objeto de la petición claramente era impedir que el márshal acep-tara una fianza de $5,000. Los deberes a que se dirige un auto de mandamus son positivos y no negativos; que haga, y no que se abstenga de hacer.
Quizá más especialmente el auto de mandamus procede para regular un deber “que la ley particularmente ordene,” etc. Por lo general significa un deber claramente impuesto por la ley. No tiende a abarcar toda clase de deber que sea incidental a un cargo. La fijación del importe de una fianza no puede ser un deber especialmente ordenado por la ley.

La sentencia apelada debe ser confirmada.